DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US20120301716), and further in view of Lodde et al. (US20140377543) and Kobayashi et al. (US20090272491) and Ishikawa et al. (US20060240208). 
As to claim 1. Terada et al. discloses a double-sided pressure-sensitive adhesive tape (see e.g. double-sided adhesive sheet in Par. 91), comprising a first pressure-sensitive adhesive layer (see e.g. weak adhesive layer in Par. 9. the weak adhesive side of Terada et al. corresponds to the claimed first pressure-sensitive strong adhesive side of Terada et al. corresponds to the claimed second pressure sensitive adhesive layer.), a paper base material (see e.g. support in between the strong adhesive layer and weak adhesive layer in Par. 91, wherein the support can be porous materials including paper in Par. 92), and a second pressure-sensitive adhesive layer in the stated order (see e.g. strong adhesive layer in Par. 91); wherein
the first pressure-sensitive adhesive layer is formed of a first pressure-sensitive adhesive composition having a gel fraction of more than 60%(see e.g. gel fraction of the adhesive agent preferably within range of 40 to 90% in par. 63) and a first base polymer, the first base polymer being a first acrylic polymer (see e.g. double-sided adhesive sheet composed of acrylic polymer in Par. 79-80) containing a monomer unit and 70 wt% or more (see e.g. (meth)acrylic monomer(s) is 50 to 98% by weight, preferably 60 to 98% by weight and more preferably 70 to 90% by weight in relation to the total amount of the monomers constituting the acrylic polymer. The content of the (meth)acrylic monomer(s) set to be 50% by weight or more allows the adhesive agent layer to have a satisfactory adhesiveness in Par. 28) of the monomer unit being derived from a (meth)acrylic acid alkyl ester having 2 to 14 carbon atoms in an alkyl group(see e.g. the acrylic polymer comprise (meth)acrylic monomers wherein alkyl group having 2 to 14 carbon atoms in Par. 25. Other copolymerizable monomer other than acrylic polymer is preferably 0 to 35% by weight in Par. 46);
the second pressure-sensitive adhesive layer is formed of a second pressure-sensitive adhesive composition having a gel fraction of 55% or less (see e.g. the acrylic polymer comprise (meth)acrylic monomers wherein alkyl group having 2 to 14 carbon regulating the type and the molecular weight of the acrylic polymer constituting each of the adhesive agent compositions, and by regulating the gel fraction of the acrylic polymer in Par. 23. Thus it would have been obvious for a person with ordinary skills in the art to regulate the adhesive strength by regulating/modify the gel fraction, for example, within the range of 40% to 90% to achieve desired adhesive strength for the strong adhesive layer and weak adhesive layer) and a second base polymer, the second base polymer being a second acrylic polymer (see e.g. double-sided adhesive sheet composed of acrylic polymer in Par. 79-80) containing a monomer unit and 50 wt% or more (see e.g. (meth)acrylic monomer(s) is 50 to 98% by weight, preferably 60 to 98% by weight and more preferably 70 to 90% by weight in relation to the total amount of the monomers constituting the acrylic polymer. The content of the (meth)acrylic monomer(s) set to be 50% by weight or more allows the adhesive agent layer to have a satisfactory adhesiveness in Par. 28. Thus it would also have been obvious for a person with ordinary skills in the art to regulate the adhesive strength by regulating the weight percentage of the monomer in order to achieve desired adhesive force for the strong adhesive layer and weak adhesive layer) of the monomer unit (see e.g. adhesive force of the adhesive agent layer can also be regulated by regulating the type and the molecular weight of the acrylic polymer constituting each of the adhesive agent compositions in Par. 23) being derived from a (meth)acrylic acid alkyl ester having 2 to 14 carbon atoms in an alkyl group(see e.g. the acrylic polymer comprise (meth)acrylic monomers wherein alkyl group having 2 to 14 
the second pressure-sensitive adhesive layer has a pressure-sensitive adhesive strength on a SUS304 steel plate which is larger than a pressure-sensitive adhesive strength of the first pressure-sensitive adhesive layer on the SUS304 steel plate (see e.g. The adhesive force of the weak adhesive agent layer to a SUS304 steel plate is preferably less than 5.0 N/20 mm, and the adhesive force of the strong adhesive agent layer to a SUS304 steel plate is preferably 5.0 N/20 mm or more in Par. 16. the weak adhesive side of Terada et al. corresponds to the claimed first pressure-sensitive adhesive layer, wherein the strong adhesive side of Terada et al. corresponds to the claimed second pressure sensitive adhesive layer);
the pressure-sensitive adhesive strength of the first pressure-sensitive adhesive layer on the SUS304 steel plate is from 0.5 N/20 mm to 5 N/20 mm(see e.g. weak adhesive layer to a SUS304 steel plate exceeds 0 N/20 mm and less than 5.0 N/20 mm in Par. 24); and
the pressure-sensitive adhesive strength of the second pressure-sensitive adhesive layer on the SUS304 steel plate and the pressure-sensitive adhesive strength of the first pressure-sensitive adhesive layer on the SUS304 steel plate have a difference of from 3 N/20 mm to 20 N/20 mm (see e.g. the adhesive force to the strong adhesive side is 5.0 N/20 mm or more, and usually 20 N/20 mm or less in Par. 24, and weak adhesive layer to a SUS304 steel plate exceeds 0 N/20 mm and less than 5.0 N/20 mm in Par. 24. Thus the difference between the strong second pressure adhesive layer to steel plate and weak first pressure adhesive layer to steel plate can be up to 20 N/20mm. Thus the difference overlaps with the claimed range. Furthermore Table 1 discloses the difference between the adhesive force can be 3.6 or 7.7 N/20 mm for example 1&2 wherein both falls within the range of 3 N/20 mm to 20 N/20 mm); and
In conclusion, Terada et al. discloses a same double sided adhesive tape with a same adhesive components for each layer, overlapping adhesive force for both weak adhesive layer and strong adhesive layer, regulated adhesive force by the same approach which is by regulating gel fraction, thus it is expected the gel fraction of the weak adhesive layer and strong adhesive layer would overlap with the matching weak adhesive layer and strong adhesive layer. Ultimately, it would be expected that the strong second adhesive layer would have similar or overlapping adhesive force to a same target such as polyethylene. 
However Terada et al. still does not explicitly discloses the second pressure-sensitive adhesive layer has a pressure-sensitive adhesive strength on polyethylene of from 3 N/20 mm to 15 N/20 mm.
Lodde et al. discloses an acrylate based double adhesive tape (see e.g. abstract). Lodde et al. is introduced to teach that  in addition to the adhesive force on steel, it is also desired for double sided adhesive tape to attach to a non-polar surface such as polyethylene wherein the adhesive force to polyethylene is preferably within a range of more than 3.0 N/cm(see e.g. Par. 38, Par. 46).  In another word, the adhesive can be used as bonding metal parts in one side, and another adhesive layer advantageously bonded to the other side that is different materials from metal parts (see e.g. Par. 46). 
Both Terada et al. and Lodde et al. are analogous in the field of acrylate based double adhesive tape that has adhesive layer that can be attached to steel plate, it would have been obvious for a person with ordinary skills in the art to modify or optimize one of the two adhesive layer such as strong adhesive layer in order to achieve an adhesive layer that has desired adhesive force to a non-polar surface such as polyethylene with an adhesive force of more than 3.0 N/cm as taught by Lodde et al. since Lodde et al. discloses it is also desirable for double sided adhesive tape or sheet to also be able to attach to a wide variety of object that has nonpolar surface such as polyethylene in addition to Steel plate and adhesive force of more than 3.0 N/cm is desired to achieve desired adhesive bonding to polyethylene plate (see e.g. Par. 46).
Terada et al. in view of Lodde et al. does not discloses the double-sided pressure-sensitive adhesive tape has a tensile strength of more than 40 N/ 20 mm and an elongation ratio of 2% to 30%.
Kobayashi et al. discloses double-sided adhesive tape can have tensile strength more than 10 N/10 mm or more, wherein the upper limit of the tensile strength is not particular limited but can be about 40 N/10 mm(see e.g. Par. 75). 1 N / (10 mm) =2 N / (20 mm). 40 N/10 mm = 80 N/20 mm. Thus Kotayashi et al. discloses the tensile strength of the double-sided adhesive tape of 80 N/20 mm is more than 40 N/ 20 mm. 
Kobayashi et al. discloses the double-sided adhesive has excellent releasability and can will leave no residue of tape on the housing portion (see e.g. abstract), wherein the double-sided adhesive tape satisfying both the adhesiveness and the releasability (reworkability or releasability) and being excellent particularly as an adhesive tape for fixing can be obtained when the double-sided adhesive tape have a tensile strength that meet 20 N/20mm or more, or around 80N/20mm(see e.g. Par. 5, peelable in Par. 113, 116). 
Both Terada et al. in view of Lodde et al., and Kobayashi et al. are analogous in the field of double sided adhesive, it would have been obvious for a person with ordinary skill sin the art modify the double sided adhesive tensile strength of Terada et al. in view of Lodde et al. to be 20 N/20 mm or more, or around 80 N/20 mm as taught by Kobayashi et al. such that the the double-sided adhesive has excellent releasability and can will leave no residue of tape on the housing portion (see e.g. abstract), wherein the double-sided adhesive tape satisfying both the adhesiveness and the releasability (reworkability) and being excellent particularly as an adhesive tape for fixing as suggested by Kobayashi et al. 
Terada et al. in view of Lodde et al., and Kobayashi et al. does not discloses the double-sided pressure-sensitive adhesive tape has an elongation ratio of 2% to 30%.
Ishikawa et al. (US20060240208) discloses it have been known that double-sided pressure sensitive adhesive tape is desired to have elongation within range from 20 to 70% in order to ensure the double sided adhesive tape meet required flexibility in Par. 8. 
Both Terada et al. in view of Lodde et al., and Kobayashi et al, and Ishikawa et al. are analogous in the field of double sided adhesive tape, it would have been obvious for a person with ordinary skills in the art to modify the elongation ratio of double sided adhesive tape of Terada et al. in view of Lodde et al., and Kobayashi et al. to have elongation within range from 20 to 70% as taught by Ishikawa et al. in order to achieve a double sided adhesive tape that has desired flexibility so that tape can have desired stretch-release properties and air tightness of the double sided adhesive tape as suggested by Ishikawa et al(see e.g. Par. 8). 
As to claim 2.    Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 1, wherein the pressure-sensitive adhesive strength of the second pressure-sensitive adhesive layer on the SUS304 steel plate and the pressure-sensitive adhesive strength of the first pressure-sensitive adhesive layer on the SUS304 steel plate have a difference of from 4 N/20 mm to 20 N/20 mm(see e.g. Terada et al. discloses the adhesive force to the strong adhesive side is 5.0 N/20 mm or more, and usually 20 N/20 mm or less in Par. 24. The weak adhesive layer to a SUS304 steel plate exceeds 0 N/20 mm and less than 5.0 N/20 mm in Par. 24. Thus the difference between the strong second pressure adhesive layer to steel plate and weak first pressure adhesive layer to steel plate can be up to 20 N/20mm. Thus the difference overlaps with the claimed range. Furthermore Table 1 discloses the difference between the adhesive force can be 7.7 N/20 mm for example 2, wherein 7.7 falls within the range of 3 N/20 mm to 20 N/20 mm).
As to claim 11.    Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 1, wherein the (meth)acrylic acid alkyl ester having 2 to 14 carbon atoms in an alkyl group is 2-ethylhexyl acrylate(see e.g. Terada et al. discloses (meth)acrylic monomer such as 2-ethylhexyl (meth)acrylate in Par. 27).
As to claim 15. 	Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 1, the (meth)acrylic acid alkyl ester having 2 to 14 carbon atoms in an alkyl group is alkyl (meth)acrylate(see e.g. Terada et al. discloses alkyl group having 2 to 14 carbon atoms in Par. 26, (meth)acrylic monomers having an alkyl group having 1 or 15 or more carbon atoms include methyl (meth)acrylate, pentadecyl (meth)acrylate, hexadecyl (meth)acrylate and octadecyl (meth)acrylate in Par. 44).
As to claim 18.    Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 1, wherein the first pressure-sensitive adhesive layer has a thickness of from 5 µm to 50 µm (see e.g. Terada et al. discloses adhesive layer preferably 5 to 50 .mu.m. in Par. 84).
As to claim 19.    Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 18, wherein the thickness of the first pressure-sensitive adhesive layer is from 10 µm to 40 µm (see e.g. Terada et al. discloses adhesive layer preferably 5 to 50 .mu.m. in Par. 84).
As to claim 20.    Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 1, wherein the second pressure-sensitive adhesive layer has a thickness of from 10 µm to 100 µm (see e.g. Terada et al. discloses adhesive layer preferably 2.5 to 100 .mu.m in Par. 84, or 10 to 100 .mu.m in Par. 90).
As to claim 21.    Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the double-sided pressure-sensitive adhesive tape according to claim 20, wherein the thickness of the second pressure-sensitive adhesive layer is from 20 µm to 60 µm (see e.g. Terada et al. discloses thickness of the strong adhesive agent layer after drying was 50 .mu.m in Par. 100).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US20120301716), Lodde et al. (US20140377543), Kobayashi et al. (US20090272491) and Ishikawa et al. (US20060240208), and further in view of Suzuki et al. (US20050169975). 
As to claims 6, As discussed in claim 1, Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses a same double sided adhesive tape with a same adhesive components for each layer, overlapping adhesive force for both weak adhesive layer and strong adhesive layer, regulated adhesive force by the same approach which is by regulating gel fraction, thus it is expected the gel fraction of the weak adhesive layer and strong adhesive layer would overlap with the matching weak adhesive layer and strong adhesive layer. Ultimately, it would be expected that the properties of the double sided adhesive tape in Tarada et al in view of Lodde et al. would be expected to be same or similar as the double sided adhesive tape in the instant application. . 
Furthermore, the instant application discloses the difference in second pressure-sensitive adhesive layer results in a change of adhesion to high polarity adherent, elongation of tape, tensile strength of tape, and edge tear strength of tape in Par. 24, Par. 46. 
However since Terada et al. in view of Lodde et al. does not explicitly discloses claim 6. That double-sided pressure-sensitive adhesive tape wherein the double-sided pressure-sensitive adhesive tape has a tear strength of 40 N/20 mm or more.
Suzuki et al. discloses an adhesive sheet/patch comprising (meth)acrylic based adhesive layer and (see e.g. Par. 40-42). Suzuki et al. discloses the adhesive patch is desired to have tear strength in at least one direction of more preferably 550 to 850 N/cm-thickness (see e.g. Par. 37). 1 N / cm =2 N / (20 mm). 
Both Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al., and Suzuki eta l. are analogous in the field of adhesive tape article comprising methacrylic for the adhesive layer, it would have been obvious for a person with ordinary skills in the art to modify the adhesive layer such as gel fraction, acrylic monomer weight percentage or type of monomers (as suggested by Tarada et al) or base materials/thickness of double sided adhesive tape of Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. to achieve an adhesive sheet with tear strength in at least one direction of more preferably 550 to 850 N/cm-thickness as taught by Suzuki et al such that the double adhesive tape having sufficient tear strength can ensure the adhesive tape not to ear during peeling (tear prevention) in order to perform the removal operation efficiently, and having excellent recyclability, desired  adhesiveness anchoring to an irregular surface as desired by Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al.
                                                                                                
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US20120301716), Lodde et al. (US20140377543), Kobayashi et al. (US20090272491) and Ishikawa et al. (US20060240208), and further in view of Tosaki et al. (US20040091689)
 As to claims 16-17, Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. discloses the support can be made of plastic film, porous paper or metal foil or nonwoven fabric. Terada et al. for example discloses the thickness of the film is usually 4 to 100 .mu.m (see e.g. Par. 93 of Terada et al.).
Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al.does not explicitly discloses claim 16 that double-sided pressure-sensitive adhesive tape according to claim 1, wherein the base material has a thickness of from 10 µm to 100 µm.
Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al.does not explicitly discloses claim 17 that double-sided pressure-sensitive adhesive tape according to claim 16, wherein the thickness of the base material is from 30 µm to 100 µm.
Tosaki et al. discloses a double sided adhesive tapes or sheets (see e.g. Par. 32) can comprise porous substrate such as various paper substrate (see e.g. Par. 65). Tosaki et al. discloses porous paper substrate is desired to have a thickness between 40 to 200 .mu.m (especially from 50 to 100 .mu.m) in order to achieve a tape that has desired strength(see e.g. Par. 69). 
Both Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al., and Tosaki et al. are analogous in the field of double sided adhesive sheet/tape that use porous paper as substrate, it would have been obvious for a person with ordinary skills in the art to modify the thickness of the paper substrate in Terada et al. in view of Lodde et al. and Kabayashi et al. and Ishikawa et al. to be thickness between 40 to 200 .mu.m especially from 50 to 100 .mu.m as taught by Tosaki et al. in order to achieve a double sided adhesive tape comprising paper substrate that has desired strength that can have desired reworkability/releasibiliyt/recyclability and prevent mechanical failure during peeling process as suggested by Tosaki et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (US20100099318) discloses a double-sided pressure-sensitive adhesive tape, comprising a first pressure-sensitive adhesive layer, a base material and a second pressure sensitive adhesive layer in the stated order (see e.g. double sided pressure sensitive adhesive in abstract, the double sided PSA sheet has substrate 1, and PSA 2 are on both sides of the substrate 1 in Fig 1-2, wherein side 1 and side 2 in table 1-9 corresponds to the 1st PSA and 2nd PSA),
wherein the first pressure-sensitive adhesive layer is formed of a first pressure-sensitive adhesive composition having a gel fraction of more than 60% and a first base polymer, the first base polymer being a first acrylic polymer containing a monomer unit and 70 wt% or more of the monomer unit being derived from a (meth)acrylic acid alkyl ester having 2 to 14 carbon atoms in an alkyl group(see e.g. A water-dispersed acrylic PSA composition monomer starting material containing 60 wt % or more of an alkyl (meth)acrylate with a C.sub.8-12 alkyl group in abstract. A monomer starting material of a composition wherein essentially all of monomer is 2-ethylhexyl acrylate (2EHA) can be preferably used in par. 45. Although not particularly limited herein, preferably the gel fraction of the water-dispersed acrylic copolymer used as the component L (Gc) (i.e., the weight ratio of the ethyl acetate insoluble component in the copolymer) is approximately 30% to 70%, in table 4 & Par. 71).
wherein the second pressure-sensitive adhesive layer is formed of a second pressure-sensitive adhesive composition having a gel fraction of 55% or less and a second base polymer, the second base polymer being a second acrylic polymer containing a monomer unit and 50 wt% or more of the monomer unit being derived from a (meth)acrylic acid alkyl ester having 2 to 14 carbon atoms in an alkyl group(see e.g. A water-dispersed acrylic PSA composition monomer starting material containing 60 wt % or more of an alkyl (meth)acrylate with a C.sub.8-12 alkyl group in abstract. A monomer starting material of a composition wherein essentially all of monomer is 2-ethylhexyl acrylate (2EHA) can be preferably used in par. 45. Although not particularly limited herein, preferably the gel fraction of the water-dispersed acrylic copolymer used as the component L (Gc) (i.e., the weight ratio of the ethyl acetate insoluble component in the copolymer) is approximately 30% to 70%, in table 4 & Par. 71).
Composition Monomer component comparison: 
Suzuki et al. discloses different examples with main monomer components are 2EHA and BA. Examples 1-6 has more 2EHA 9(67.31) than BA(28.85), and examples  7-9 has more BA(60) than 2EHA (38). And Table 3 and 5 demonstrate, the Adhesive strength to SUC has decreased if 2EHA weight % decrease component, and adhesive strength to SUS increase when the 2EHA weight % increase (compare table 8 and 9). 
The instant application also uses 2EHA and BA as the monomer for the acrylic adhesive composition. In the instant application, pressure sensitive adhesive composition can comprise composition A for one side, and composition B for the other side. 
A: A monomer component containing 92 parts of 2-ethylhexyl acrylate (2EHA), 5 parts of n-butyl acrylate (BA), 2 parts of methyl methacrylate (MMA), and 1 part of acrylic acid (AA) in Par. 126.
B: A monomer component containing 30 parts of 2-ethylhexyl acrylate (2EHA), 70 parts of n-butyl acrylate (BA), 3 parts of acrylic acid (AA), and 0.03 part of 3-methacryloyloxypropyltrimethoxysilane (trade name: "KBM-503", manufactured by Shin-Etsu Silicone) in Par. 131,
Suzuki et al. discloses it is useful to provide a double-sided PSA sheet having not only the excellent adhesive properties (bonding) to also any of a high polar material, such as metal; and low polar material, such as polyolefin, and a high level of cohesiveness (particularly cohesiveness in a high-temperature environment (high-temperature holding strength) (see e.g. Par. 7). Suzuki et al. discloses the adhesive toward a low-polarity materials can be increased by decreasing the polar functional group and increasing the ratio of the BA in the copolymer, wherein resulted a acrylic polymer with BA as the main copolymer (see e.g. in Par. 44, 164). Suzuki discloses increase adhesive strength toward low polarity materials such as PP by decreasing the amount of polar functional group of monomer B. Suzuki et al. discloses the ratio of BA in the copolymer composition can be increased in order to maintain the Tg (see e.g. in Par. 164).
Nasu et al. (US 20120183769) discloses two different type of adhesive composition maybe laminated onto the substrate for double sided adhesive laminate, wherein one composition can be from the disclosed composition in Nasu et al. (see e.g. Par. 108). Nasu et al. discloses each of the release sheets preferably exhibits a different level of peel force.  By providing the difference in peel strength, when removing only the release sheet of low release force type side, it is possible to prevent the detachment of adhesive layer from the release sheet of high release force type side or the stretching and deformation of adhesive layer which failed to separate from the both release sheets (see e.g. Par. 105).
Nasu et al. discloses 30 to 77% by weight of alky acrylate (see e.g. such as n-butyl methacrylate in Par. 76), and 20 to 60% of methacrylate. Nasu et al. discloses the alkyl acrylate can be isobutyl acrylate and 2-ethylhexyl crylate in (Par. 34, Par.76). 
Both Suzuki et al. and Nasu are analogous in the field of adhesive composition for double sided adhesive, it would have been obvious for a person with ordinary skills in the art to modify the adhesive composition in Suzuki such that each side of the double sided adhesive to have different adhesive composition and different adhesive strength. Furthermore, it would also have been obvious for a person with ordinary skills in the art to modify each adhesive composition by varying the weight % and ratio of 2EHA and BA and other components in order to achieve desired adhesive strength to both high polar surface and low polar surface and desired Tg as suggested by Suzuki et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783